Citation Nr: 1106116	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-17 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to February 
1976.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) make no 
reference to complaints (e.g., relevant symptoms, etc.), findings 
or diagnosis referable to his right knee.

2.  There also is no evidence of arthritis of this knee within 
one year of his discharge from service, meaning by February 1977.

3.  A right knee disorder was not initially diagnosed until many 
years later, and there is no probative (competent and credible) 
medical or other evidence indicating it is related to or dates 
back to the Veteran's military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by his 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

This duty to notify has been satisfied in this case by means of a 
letter from the RO to the Veteran in September 2006, which 
properly informed him of what evidence was required to 
substantiate his claim and apprised him of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  He was also notified of the downstream disability-
rating and effective-date elements of his claim in the 
eventuality that service connection is ultimately granted.  See 
Dingess, supra.  The letter also was issued prior to the initial 
adjudication of his claim in January 2006, so in the preferred 
sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  



Thus, the duty to notify has been satisfied.  And even if there 
is a notice error in this case, the Veteran, as the pleading 
party, not VA, has the evidentiary burden of proof of showing how 
this VCAA notice error in either timing or content is unduly 
prejudicial, meaning outcome determinative of his claims.  
See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his 
representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all records that he and his 
representative identified as potentially relevant.  These records 
include treatment records from the VA Medical Center in 
Jacksonville, Florida.  The RO also attempted to obtain treatment 
records from the VA Medical Center in the Bronx, from January 
1992 to November 2005.   However, that facility has indicated 
that they have no treatment records pertaining to the Veteran's 
right knee.  The RO has also made numerous attempts to obtain 
records from the Social Security Administration (SSA), but has 
not been able to locate any outstanding records.  Therefore, the 
Board finds that adjudication of his claim is appropriate at this 
time, since further attempts to obtain additional records would 
be futile.  38 C.F.R. § 3.159(c)(1).  See also Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the "duty to 
assist is not unlimited" and that "the duty to develop pertinent 
facts applies to 'all relevant facts.'").

The Veteran has not been afforded a VA examination to determine 
whether he has a right knee disability as a result of his 
military service, as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
These standards provide that a medical examination is necessary 
in a service-connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent 


symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

These standards are not met in this case because a right knee 
disability was first noted many years after the Veteran's 
military service had ended.  In other words, there is no evidence 
of an event or injury in service, no evidence of arthritis within 
one year of service, and no indication that his right knee 
disability is related to service, since the medical evidence 
indicates that his right knee disability is due to a post-service 
injury in 1991.  Therefore, it does not appear that the second 
and third prongs of McLendon have been met.  See also Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when 
determining whether a VA examination is required under 38 U.S.C. 
§ 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the VCAA 
or the Court.

II.  Merits of the Claim

In August 2006 the Veteran filed a claim for service connection 
for a right knee disability.  In doing so, he did not identify a 
specify injury or event in service.  Instead, he simply wrote, 
"I request that I be granted SC for my right knee condition 
(severe osteoarthritis) as this condition had it's [sic] 
inception in service."  For the reason set forth below, the 
Board finds that the evidence does not support his claim. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).



Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) generally speaking, 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements to link a current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is considered a chronic condition, per se, and 
therefore will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 
10-percent disabling within one year after service.  Arthritis 
must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In this case, none of the Veteran's service treatment records 
(STRs) makes any reference to right knee problems, either by way 
of a subjective complaint or objective clinical finding, such as 
a pertinent diagnosis.  These records therefore provide evidence 
against the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
And there also is no evidence of arthritis involving his right 
knee, either while in service or within one year of his 
separation from service in February 1976, thereby precluding 
service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In fact, the evidence shows that the Veteran's right knee 
disability did not have its onset until many years after his 
military service had ended.  The first documented evidence of 
right knee problems is contained in an August 1991 VA treatment 
record.  At that time, the Veteran reported a three-month history 
of right knee pain after an injury in what the VA clinician 
described as a dislocation of the right knee joint.  The 
clinician indicated that the objective findings were consistent 
with chondromalacia patella.  There is absolutely no mention in 
this report of any prior right knee injury.  The next documented 
evidence of right knee problems involves an August 2006 X-ray 
report which notes the presence of severe osteoarthritis with 
near complete obliteration of the medial weight-bearing 
compartment joint space and large osteophyte formation.   This 
report, however, does not indicate the etiology or date of onset 
of this disability.  

In sum, these records provide compelling evidence against the 
Veteran's claim, since the former report attributes his right 
knee disability to an intercurrent injury in 1991, approximately 
fifteen years after his military service had ended.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability).  Moreover, neither report indicates that the 
Veteran's right knee disability is related to service.  Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Thus, the most probative (competent and credible) evidence 
indicates that the Veteran's current right knee disability is 
unrelated to his military service.  To reiterate, the Board 
places significant probative value on the absence of right knee 
problems in his STRs, the vast number of years between the 
conclusion of his military service and the first documented post-
service complaints of right knee pain, and the fact that the only 
right knee injury noted in the record occurred approximately 
fifteen years after his service had ended.   



The Board also has considered the Veteran's assertion that his 
right knee disability had its inception in service.  As a 
layperson, however, the Veteran is generally not competent to 
give a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
his is competent to give evidence about what he experienced while 
on active duty, such as right knee pain.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Therefore, while the Veteran can testify to that 
which he is competent to observe, such as experiencing right knee 
pain since service, he is not competent to provide a medical 
diagnosis for any disability associated with his observable 
symptoms he may have experienced.  Furthermore, even assuming for 
the sake of argument that the Veteran's assertions constitute 
competent evidence, the Board places greater probative value on 
the medical evidence showing that his right knee disability began 
following a post-service injury in 1991.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a right knee disability.  
And this being the case, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, 
his appeal must be denied.




ORDER


The claim for service connection for a right knee disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


